— Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered June 13, 2003, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
*579Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the voluntariness of his admission to a violation of probation is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]; People v Melvin, 274 AD2d 435 [2000]; People v Shelby, 267 AD2d 482 [1999]; People v Tavares, 197 AD2d 552 [1993]). In any event, the record established that he knowingly and voluntarily admitted to the violation of probation (see People v Melvin, supra; People v Shelby, supra).
Furthermore, the County Court providently exercised its discretion in failing to, sua sponte, order a competency hearing (see CPL 730.30; People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Gelikkaya, 84 NY2d 456, 459 [1994]; People v Armlin, 37 NY2d 167, 171 [1975]; People v Graham, 272 AD2d 479 [2000]).
We have considered the defendant’s contention that his negotiated sentence was excessive and find it to he without merit (see People v Broadie, 37 NY2d 100 [1975], cert denied 423 US 950 [1975]; People v Kazepis, 101 AD2d 816 [1984]; People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.